Citation Nr: 0430597	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left inguinal hernia repair with postoperative adhesions 
prior to June 3, 2004.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left inguinal hernia repair with postoperative 
adhesions beginning June 3, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of his left 
inguinal hernia repair with postoperative adhesions.  He has 
properly perfected his appeal as to the issue.  Therefore, 
the propriety of the rating from the effective date, through 
the point in time when a final resolution of each issue has 
been reached, is currently before the Board. Fenderson v. 
West, 12 Vet App 119 (1999); Grantham v. Brown, 114 F.3d 1156 
(1997).  Although the RO had not evaluated the veteran's 
claim in light of Fenderson, the Board finds that there has 
been no due process violation.  That is, the veteran was 
aware of what evidence was required for higher ratings.

The Board remanded the issue of entitlement to an initial 
compensable rating for left inguinal hernia repair with 
postoperative adhesions in May 2004.  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

Subsequent to the Board's Remand, the RO granted entitlement 
to a 10 percent disability rating for the veteran's left 
inguinal hernia repair with postoperative adhesions.  The 
Court of Veterans Appeals (Court) has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected left inguinal hernia 
repair with postoperative adhesions was manifested by pain on 
examination prior to June 3, 2004.

3.  The veteran's service-connected left inguinal hernia 
repair with postoperative adhesions is manifested by pain on 
examination beginning June 3, 2004 to present.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, and no 
more, for the service-connected left inguinal hernia repair 
with postoperative adhesions are met prior to June 3, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes (DC) 
7800-7833 (2004); 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7805 (2002).

2.  The criteria for a disability rating greater than 10 
percent for the service-connected left inguinal hernia repair 
with postoperative adhesions are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes (DC) 7800-7833 
(2004); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a Precedent Opinion dated 
in December 2003, the VA General Counsel found that the duty 
to notify provisions of 38 U.S.C.A. § 5103 are not applicable 
to issues arising from, or "downstream" from, the grant of 
service connection such as claims for an earlier effective 
date or disagreement with the initial rating of a newly 
service-connected disability.  See Vet. Aff. Op. Gen. Couns. 
Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions of 
the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).

Nevertheless, in a May 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 17 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the May 2004 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in June 2002.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication addressed service connection rather than an 
increased rating.  The Board notes that the veteran was 
provided with a July 2001 letter that addressed the 
requirements of the VCAA within the context of a claim of 
service connection.  The Board would note that the subsequent 
development resulted in a grant of service connection.

The Board finds that the veteran was not prejudiced by the 
post-initial adjudication VCAA notification.  Throughout the 
course of this longstanding appeal, the veteran has been 
repeatedly advised of the evidence of record and the 
applicable rating criteria.  He has continued to submit or 
identify additional evidence in support of his appeal and 
that evidence was duly considered by the RO.  Indeed, in the 
August 2004 Supplemental Statement of the Case, the RO 
indicated that it had again reviewed the veteran's claims 
folders in their entirety.  Coincident with the August 2004 
SSOC, the RO promulgated a rating decision granting a 
compensable rating for the veteran's left inguinal hernia 
repair with postoperative adhesions.  Thus, the Board finds 
that the veteran received the same benefit of the RO's full 
consideration of the all the evidence of record, as he would 
have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in May 2004 to obtain any available additional records 
as well as VA examination reports.  As noted above, the RO 
has complied with the Board's remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

It is also noted that the veteran's service department 
medical records are on file, as are relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no indication 
of outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Factual Background

During the veteran's period of active service, he underwent 
bilateral hernia repair surgery in May 1970.  He reports that 
since that time he has had pain in his groin and testicles.  
Review of recent VA treatment records, dating to July 2001, 
reveals no complaint or treatment directed at the area of the 
veteran's left hernia repair.

The veteran was examined by VA in April 2002.  The examiner 
noted that the veteran reported pain in the groin area as 
well as the testicles aching intermittently since his hernia 
repair.  The pain had remained constant over that time.  It 
was aggravated by walking and was relieved by inactivity.  
Inactivity also prevented the onset of the groin pain.  The 
pain was on both sides.

On physical examination, no inguinal hernias were 
appreciated.  The veteran was tender with palpation over the 
right inguinal area, but no tenderness was complained about 
with palpation of the left inguinal area.

He was next examined by VA on June 3, 2004.  The veteran 
reported pain at the site of the hernia surgery.  The pain 
radiated to the upper aspect of his thighs.  He did not pay 
attention to it initially, but over the past four to five 
years, the pain had progressively gotten worse.  On a scale 
of 0 to 10, he described the pain intensity as a 5 to 7 out 
10.  Walking, hiking, or brisk activities, weightlifting and 
twisting aggravated the pain.  The pain was relieved by pain 
medication and resting.  He had not had any special treatment 
for the pain.

On physical examination, the veteran was noted to not be in 
any acute distress.  His abdomen and groin was remarkable for 
well-healed bilateral inguinal surgical scars that were 
moderately tender on palpation, especially on the outer 
aspect.  The pain radiated to the outer aspect of both sides.  
No other abnormalities were noted.  

The examiner diagnosed meralgia paresthetica in both groins.  
He opined that the current nature and severity of the 
veteran's symptoms were more likely due to compression of the 
lateral cutaneous nerve resulting from the postoperative scar 
tissue from the bilateral inguinal hernia repair.

Analysis

The record reflects that the RO has evaluated this service-
connected disability as a residual scar, pursuant to 
38 C.F.R. § 4.118 (2004).  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial, poorly nourished scars with repeated ulceration.  
38 C.F.R. § 4.118.  Under Diagnostic Code 7804, a 10 percent 
disability rating is assigned for a tender and painful 
superficial scar.  A scar may also be rated on limitation of 
the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118.

The Board notes that the rating criteria for evaluating skin 
disorders have been recently revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833).  Where a law or regulation changes after a claim 
is filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, in 
a precedent opinion of the VA Office of the General Counsel, 
it was held that, when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

The Board notes that the revisions to Diagnostic Codes 7803, 
7804, and 7805 are not substantive as much as they are 
clarifying.  For example, revised Diagnostic Code 7803 now 
describes scars that are unstable, rather than repeatedly 
ulcerated.  Such scars are those where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Diagnostic Code 7804 is still for painful superficial scars, 
and Diagnostic Code 7805 is still for scars causing 
limitation of function.  A Note following Diagnostic Code 
7804 clarifies that a superficial scar is one that is not 
associated with underlying soft tissue damage.  

The Board also notes that Diagnostic Codes 7801 and 7802, as 
in effect prior to August 30, 2002, were applicable only to 
burn scars.  However, effective August 30, 2002, these Codes 
were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than 
head, face, or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when they cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under the revised Diagnostic Code 7802, scars, other than 
head, face, or neck, that are superficial and that do cause 
limited motion warrant a 10 percent rating when they cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.

In sum, the revisions to the criteria for evaluating scars 
either made little or no substantive change to Diagnostic 
Codes 7803-7805, and added 2 new potentially applicable Codes 
for evaluating the veteran's service-connected disability.  
Further, the scar in this case is a typical post-surgical 
scar, which is measured in inches or centimeters, not square 
inches or centimeters.  The revised Diagnostic Codes 7801 and 
7802 pertain to scars covering areas that must be measured 
so; these criteria are not applicable in this case.  
Moreover, for the reasons stated below, the Board concludes 
that the veteran is entitled to a compensable, i.e. 10 
percent, schedular rating under either the "old" or the 
"new" criteria since the date of service connection.
	
As mentioned above, the abdominal scars have consistently 
over the years been found to be well healed.  Thus, there is 
no competent medical evidence to support a finding that there 
have been any distinctive periods where the residuals of the 
left hernia repair have been manifested by a superficial and 
poorly nourished scar with repeated ulceration, nor an 
unstable scar.  Consequently, the veteran does not meet or 
nearly approximate the criteria for a compensable rating 
under either the "old" or the "new" versions of Diagnostic 
Codes 7803 or 7805.

The Board notes that the evidence, consisting of the 
veteran's testimony regarding the bilateral nature of his 
pain, as well as the two VA examinations, shows the scars on 
both sides are painful on examination.  While the April 2002 
VA examiner noted palpation did not produce pain, he did not 
limit his diagnosis of "groin pain due to post operative 
adhesions" to the right or left side.  Thus, the Board finds 
that the veteran's left inguinal hernia repair scarring is 
manifested by symptoms of pain meeting the criteria for a 10 
percent rating disability effective from the date of service 
connection rather than only from June 3, 2004.

Although the veteran is rated at 10 percent disabling under 
DC 7804, based upon the June 2003 VA examiner's opinion that 
the appropriate diagnosis is compression of the lateral 
femoral cutaneous nerve, the Board finds that the veteran 
could alternatively be rated pursuant to 38 C.F.R. § 4.124a 
DC 8729 (2004) for neuralgia of the external cutaneous nerve 
of the thigh.  However, neuralgia is limited to a maximum 
rating of moderate incomplete paralysis of the nerve 
involved.  Pursuant to DC 8729, mild or moderate incomplete 
paralysis is rated noncompensably.  Thus, the veteran is 
currently rated at the highest schedular rating available.

For the reasons stated above, the Board finds that there are 
no distinctive periods where the veteran met or nearly 
approximated any criteria for a rating greater than 10 
percent under either the "old" or the "new" versions of 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805.  As such, the 
preponderance of the evidence is against the claim for a 
rating greater than 10 percent and it must be denied.  The 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to an increased evaluation to 10 percent prior to 
June 3, 2004 for residuals of a left inguinal hernia repair 
with postoperative adhesions is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an initial compensable rating greater than 10 
percent for residuals of a left inguinal hernia repair with 
postoperative adhesions is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



